Citation Nr: 1542827	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-21 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery (hereinafter a lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to July 1945.  He is the recipient of a Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2014, the Board remanded the claim for an addendum medical opinion to consider whether the Veteran's cervical spine disability was caused by or aggravated by his service-connected lumbar spine disability.  The Board finds that the opinion provided was adequate for adjudication purposes and the claim need not be remanded again pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence demonstrates initial complaint of neck pain and treatment for a cervical spine disability in 2004 with complaint of neck and arm pain since July 2003.

2.  There is no competent evidence of record indicating that the Veteran's cervical spine disability was made permanently worse beyond the natural progression of the disease by his service-connected lumbar spine disability.






CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a July 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records, personnel records, private treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded examinations in July 2009 and July 2013.  Addendum opinions were obtained in September 2014 and August 2015.   The Board finds that the examination reports and the addendum opinions taken together are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II.  Entitlement to Service Connection

The Veteran argues that his lumbar spine disability weakened his back and aggravated his cervical spine stenosis.  See April 2015 Appellant's Post-Remand Brief.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Here, a March 2004 private treatment record indicated progressive weakness and paresthesia of both lower and upper extremities, to include intermittent neck pain.   The Veteran stated he first noticed such symptoms after an accident in July 2003 when one of his daughter's dogs became frightened of fireworks and wrapped the leash around the Veteran's legs causing him to fall.  Reference was made to an MRI scan which indicated cervical spinal stenosis and disc herniation.  In late April 2004, the Veteran underwent anterior-cervical discectomy and fusion of C5-6.

In July 2009, the Veteran underwent a VA examination.  The examination request only indicated it was concerning a lumbar spine condition.  In the examination report, based on information in the Veteran's STRs and throughout the years since service, the Veteran's lumbar spinal stenosis was found at least as likely as not related to service.  

Following the Veteran's February 2010 notice of disagreement indicating his belief that the November 1944 in-service injury affected his entire spine, the RO requested another VA examination.  An examination took place in July 2013.  The claims file was reviewed.  Degenerative disc disease of the cervical spine to include cervical stenosis was diagnosed.  The Veteran indicated that since his in-service injury he has had neck and lower back pain.  Upon review of the record, the examiner indicated he was giving the combat veteran's testimony greater probative value.  The examiner concluded it was at least as likely as not that the Veteran's cervical spine disability was incurred in or caused by his injury in service.  

As rationale, the examiner explained:

The cervical spine is at a high risk for injury because of limited muscle support that exists in the cervical area of the spine.  A cervical strain is mainly the result of a stretch injury to the muscular and ligaments of the cervical spine.  Kinetic chain theory would suggest that applying that theory to the veteran most likely having had injury initially in the service that went unnoticed at that time.  Perhaps there was undiscovered pathology such as a slipped disc, etc., the veteran basically ended up with a weakened compromised neck which was susceptible to continued further progression based on activities of daily living and so forth involving the neck.  I can find no other better explanation.  The veteran denies other instances of particular neck injury on my questioning of that today.

It is supported by medical literature that neck strain causes a weakened and compromised neck which is susceptible to further progression and acceleration of degenerative process with continued stress due to activities of daily living, wear and tear etc. and leads to disc degeneration and degenerative changes in the joints of the spine. 

Thereafter, RO requested an addendum opinion in light of the evidence of record that the Veteran first complained of neck pain after an injury in July 2003.  The RO specifically asked whether "it is at least as likely as not that the Veteran's current cervical spine condition is related to the injury he sustained during combat service, or is the Veteran's cervical spine condition more likely related to the injury noted in treatment records [in 2003] and unrelated to military service?"  In October 2013, the VA examiner opined that the Veteran's current cervical spine condition "is less likely as not related to or sustained during combat service."  As a rationale, the examiner pointed out that the Veteran had no complaints of neck pain until 2003 and that was "well over 50 years post military."

In September 2014, the Board reviewed the evidence and determined that despite the Veteran's contentions in support of his claim for service connection, neck pain was not demonstrated in the medical evidence of record until 2004.  The Board remanded the claim for consideration of whether the disability was caused by or aggravated by the Veteran's service-connected lumbar spine disability as such a finding would support entitlement to service connection on a secondary basis.

Following the September 2014 remand, a VA examiner reviewed the claims file and opined that the Veteran's cervical spine disability, to include stenosis, was less likely as not caused by, related to or aggravated by the Veteran's service-connected lumbar spinal stenosis s/p multilevel laminectomy decompression surgery.  The rationale provided was that cervical spine stenosis is a narrowing of the spinal canal of the neck.  The examiner explained that this is caused by aging and can be "considered a normal response to aging and is not related to multilevel laminectomies." The examiner did not provide any rationale as to the finding that the Veteran's cervical spine stenosis was not aggravated by his service-connected lumbar spine disability as requested by the Board in its September 2014 remand.  

The Board remanded the claim again in April 2015 and asked the examiner to specifically discuss whether the Veteran's service-connected lumbar spine disability is making his cervical spine disability chronically worse, even if the cervical spine disability did not directly cause the lumbar spine disability.

In August 2015, an examiner reviewed the electronic claims file and provided the following opinion:

It is opined that it is less likely as not that the Veteran's currently diagnosed cervical spine stenosis is aggravated by his service-connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery.  RATIONALE VA criteria requires that aggravation of a disease be based on objective evidence. The veteran's medical records do not support evidence of aggravation nor do his medical records support that lumbar spine disability is making his cervical spine disability worse.  Actually, his medical records support that his cervical spine condition preceded the lumbar spine condition and was severe prior to his lumbar spine condition needing laminectomies.  His medical records including VA records and private treatment records document that his cervical spine condition, including the cervical spine stenosis was severe and required fusion prior to him needing any surgery on his low back. This includes the Affinity Medical Office group note dated 10/25/2007 in VBMS which documents that his cervical spine condition preceded his lumbar laminectomies. The notes document that his cervical spine fusion was done 4/20/2004. This was followed by the multilevel lumbar decompressive lumbar laminectomy in 2005. There is no documentation to support that the cervical spine condition which required fusion in 2004 worsened after the lumbar laminectomy in 2005.

The preponderance of the evidence indicates that the Veteran's cervical spine disability, to include stenosis, was not caused by or aggravated by the stenosis in the Veteran's lumbar spine that led to the need for multilevel laminectomies.  The evidence suggests that the cervical spine condition, which most clearly manifested in the form of neck pain over 50 years after separation from service in 2004, was a normal response to the aging process and not affected by the multilevel laminectomy decompression surgery performed on the Veteran's lumbar spine.

The Board recognizes the Veteran's representative's argument in a September 2015 post-remand brief that the August 2015 opinion regarding aggravation was inadequate because it was "premised on the fact that the cervical spine condition was noted as severe, and underwent surgical correction, before the lumbar spine did."  Notably, that statement is not factually inaccurate.  It is true that the lumbar spine condition required surgery after the cervical spine.  It is also true, as pointed out by the Veteran's representative, that the lumbar spine condition pre-existed the cervical spine condition.  However, the medical evidence did not demonstrate that the need for cervical spine laminectomy was in any way related to the stenosis in the Veteran's lumbar spine and as such, a remand for another opinion would be unlikely to support the claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Here, evidence exists that the Veteran's cervical spine disability first manifested in July 2003 and that he underwent a laminectomy in April of that year.  A treatment record dated in April 2004 indicated that that the Veteran presented with a history of neck and arm pain since July of 2003.  There are numerous medical records in evidence; none of them suggest that the Veteran's cervical spine condition was permanently worsened by the lumbar spine disability.  In fact, in a December 2008 CT scan of the cervical spine, no acute findings were seen besides degenerative changes and the anterior fusion of C5-6.  The preponderance of the evidence suggests that the cervical spine disability developed due to age and first manifested in 2003 when the Veteran was in his 80s.  Objective evidence of aggravation is absent from the record and as such, the Board finds that the claim must be denied.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a cervical spine disability is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


